DETAILED ACTION
	This is the first office action on the merits for 16/780,806, filed 2/3/2020, which claims priority to Korean application KR10-2019-0064072, filed 5/30/2019.
	Claims 1-20 are pending in the application, and are considered herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Additional Prior Art
The Examiner wishes to apprise the Applicant of the following references, although they are not currently applied in a rejection.
	Kuei, et al. Advanced Materials, 2016, vol. 28, pages 2795-2800
Kuo, et al. Advanced Materials, 2017, vol. 29, 1702464

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-7, 9, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chi, et al. (U.S. Patent Application Publication 2016/0359129 A1). 
In reference to Claim 1, Chi teaches an organometallic compound represented by Formula 1, corresponding to general Formula 1b (paragraphs [0039]-[0040]). This compound is reproduced below.

    PNG
    media_image1.png
    482
    614
    media_image1.png
    Greyscale

This compound teaches the limitations of Claim 1, wherein, in Formula 1, M is Ir, LA is a tridentate ligand represented by Formula 1A, LB is a tridentate ligand represented by Formula 1B, wherein in Formulae 1A and 1B, ring A1 is a 5-membered ring including Y1, rings A2-A4 and A6 are each a C5-C6 heterocyclic ring, and A5 is either a C6 carbocyclic ring or a C6 heterocyclic ring, because Chi teaches that his X1 (which corresponds to Y5 of Formula 1B) is either a carbon or a nitrogen (paragraph [0026]). 
This compound teaches the limitations of Claim 1, wherein Y1 to Y6 are each independently N or C (Chi, paragraphs [0039]-[0040] and [0026]).
This compound teaches the limitations of Claim 1, wherein L1 (which corresponds to “B” of Chi) is -O-, -CH2-, -CR2-, or -NR- (wherein R is methyl, ethyl, or propyl), which corresponds to L1 being -O-, -C(R7)(R8)- or -N(R7)-, wherein R7 is H or an unsubstituted C1-C3 alkyl group (Chi, paragraph [0026]).
This compound teaches the limitations of Claim 1, wherein n1 is 1, because Chi teaches that b is 1 (paragraph [0026])
It is noted that L2 is not required in Claim 1, because n2 is allowed to be 0 in Claim 1. The cited example of Chi teaches that n2 is 0. 
This compound teaches the limitations of Claim 6, wherein n1 is 1 and n2 is 0.
This compound teaches the limitations of Claim 7, wherein n1 is 1 and n2 is 0, and L1 is (which corresponds to “B” of Chi) is -O-, -C(R7)(R8)- or -N(R7)-, which corresponds to L1 being -O-, -C(R7)(R8)- or -N(R7)-, wherein R7 and R8 are H or an unsubstituted C1-C3 alkyl group.
The compound of Chi does not necessarily teach that the R1-R6 of Claim 1 are necessarily those required by Claim 1.
However, Chi teaches that some of several substituents suitable for rings in the tridentate ligands of his invention include, for R9 (which corresponds to R1 of Claim 1): H, --CxF2x+1 (x=1, 2 or 3) or substituted or unsubstituted C1-12 alkyl (paragraph [0040]), for R6 (which corresponds to R2 of Claim 1): H, --CxF2x+1 (x=1, 2 or 3), substituted or unsubstituted C1-12 alkyl, or substituted or unsubstituted C6-12 aryl (paragraph [0026]), for R7 (which corresponds to R3 of Claim 1): H, --CxF2x+1 (x=1, 2 or 3) or substituted or unsubstituted C1-12 alkyl (paragraph [0030]), for R4 (which corresponds to R4 of Claim 1): H or substituted or unsubstituted C1-12 alkyl (paragraph [0026]), for R5 (which corresponds to R4 of Claim 1): substituted or unsubstituted C1-12 alkyl (paragraph [0026]), for R3 (which corresponds to R5 of Claim 1): H, F, --CxF2x+1 (x=1, 2 or 3), substituted or unsubstituted C1-12 alkyl, or substituted or unsubstituted C6-12 aryl (paragraph [0026]), for R2 (which corresponds to R6 of Claim 1): H or substituted or unsubstituted C1-12 alkyl (paragraph [0026]), and for R1 (which corresponds to R6 of Claim 1): substituted or unsubstituted C1-12 alkyl (paragraph [0026]).
Chi further teaches that the amount of substituents on each of the rings of his ligands (signified as m, n, p, q, s, and t) are: m (which corresponds to b5 of Claim 1): 1-3 (paragraph [0026]), n (which corresponds to b4 of Claim 1): 1-2 (paragraph [0026]), p (which corresponds to b2 of Claim 1): 1-2 (paragraph [0026]), q (which corresponds to b3 of Claim 1): 1-2 (paragraph [0040]), s (which corresponds to b1 of Claim 1): 1-2 (paragraph [0040]), and l (which corresponds to b6 of Claim 1): 1-2 (paragraph [0026]). 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have selected any of these substituents for their respective positions in the ligands, because Chi teaches that these are all suitable substituents for these respective positions in the ligands.
Selecting the substituents as described above in their respective positions teaches the limitations of Claim 1, wherein R1 is H or substituted or unsubstituted C1-12 alkyl group, R2 is H, substituted or unsubstituted C1-12 alkyl group, or C6-12 aryl, R3 is H or substituted or unsubstituted C1-12 alkyl group, R4 is H or substituted or unsubstituted C1-12 alkyl group, R5 is H, F, a substituted or unsubstituted C1-12 alkyl group, or substituted or unsubstituted C6-12 aryl group, R6 is a substituted or unsubstituted C1-12 alkyl group.
Selecting the substituents as described above in their respective positions teaches the limitations of Claim 1, wherein b1-b6 are 1-10, as described above.
In reference to Claim 2, Chi as applied to Claim 1 teaches that A1 in Formula 1A is formula A1-1, wherein X11 is CR11 or N (paragraph [0040]), X12 is CR11, wherein R11 is the same as R1 in Claim 1, X13 is N, as indicated in the inset below.

    PNG
    media_image2.png
    483
    614
    media_image2.png
    Greyscale

In reference to Claim 9, the compound of Chi as applied to Claim 1 above further teaches that, in Formula 1B, both Y4 and Y6 are each C, as shown in the inset below. It is the Examiner’s position that, because Chi teaches the structural limitations of Claim 9, Chi further teaches that a bond between Y4 and M and a bond between Y6 and M are each a coordinate bond.

    PNG
    media_image3.png
    483
    614
    media_image3.png
    Greyscale

In reference to Claim 14, Chi teaches an organic LED (Fig. 4, paragraphs [0151]-[0152]), comprising a first electrode (corresponding to anode 202), a second electrode (corresponding to cathode 210) facing the first electrode, an organic layer between the first electrode and the second electrode (corresponding to hole transport layer 204, the light emission layer 206, and the electron transport layer 208) and comprising an emission layer (corresponding to light emitting layer 206).
The light emitting layer 206 comprises the Ir complex of the invention of Chi (paragraph [0152]).
This disclosure further teaches the limitations of Claim 15, wherein the organic layer 204/206/208 comprises the organometallic compound (i.e. because it is in layer 206).
This disclosure further teaches the limitations of Claim 16, wherein the emission layer 206 comprises the organometallic compound (paragraph [0152]).
This disclosure further teaches the limitations of Claim 19, wherein the first electrode 202 is an anode (paragraph [0151]), the second electrode 210 is a cathode (paragraph [0151]), the organic layer 204/206/208 further comprises a hole transport region 204 between the first electrode 202 and the emission layer 206 (paragraph [0151]), and an electron transport region 208 between the emission layer 206 and the second electrode 210 (paragraph [0151]).
Chi teaches that the hole transport region 204 comprises a hole transport layer 204 (paragraph [0151]).
Chi teaches that the electron transport region 208 comprises an electron transport layer (paragraph [0151]). 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo, et al. (Advanced Science, 2018, vol. 5, pages 1800846-1 through 1800846-7), in view of Chi, et al. (U.S. Patent Application Publication 2016/0359129 A1). 
  In reference to Claim 1, Kuo teaches an organometallic compound (Cz-2, Scheme 3, page 1800846-2), shown below.
 
    PNG
    media_image4.png
    452
    670
    media_image4.png
    Greyscale

	In this structure, the “R” values of the above structure are methyl groups.
This disclosure teaches the limitations of Claim 1, of an organometallic compound represented by Formula 1, wherein, in Formula 1, M is Ir, LA is a tridentate ligand represented by Formula 1A, and LB is a tridentate ligand represented by Formula 1B.
	This disclosure teaches the limitations of Claim 1, of an organometallic compound represented by Formula 1, wherein, in Formulae 1A and 1B, A1 is a 5-membered ring including Y1, A2 is a C5 heterocyclic ring, A3 is a C6 carbocyclic ring, A4 is a C3 heterocyclic ring, A5 is a C6 carbocyclic ring, and A6 is a C3 heterocyclic ring, as indicated in the inset above.
 	This disclosure teaches the limitations of Claim 1, wherein Y1 to Y6 are each independently N or C, as shown in the inset above.
	This disclosure teaches the limitations of Claim 1, wherein R1 is H and a substituted C1 alkyl group, R2 is H and an unsubstituted C4 alkyl group, two R3 are H, one R3 is a substituted C1 alkyl group, two other R3s are linked to form a substituted C6 carbocyclic group, R4 is H or an unsubstituted C1 alkyl group, R5 is H or a substituted C1 alkyl group, and R6 is H or an unsubstituted C1 alkyl group.
	The compound of Kuo does not comprise any “L” structures, as recited in Claim 1.
	To solve the same problem of providing Ir complexes with asymmetric tridentate ligands, wherein the Ir complexes are suitable for use in OLEDs, Chi teaches an organometallic complex similar to that of Kuo (Chi, general Formula 1b, paragraphs [0039]-[0040]). This structure is reproduced below, with analogous ring structures to those of Kuo indicated.

    PNG
    media_image1.png
    482
    614
    media_image1.png
    Greyscale

	Within the structure of Chi, L1 (which corresponds to B of Chi) is taught to be either a direct bond (when b=0, as in Kuo), or, when b=1, -O-, -CH2-, -CR2-, or -NR- (wherein R is methyl, ethyl, or propyl), which corresponds to L1 being -O-, -C(R7)(R8)- or -N(R7)-, wherein R7 is H or an unsubstituted C1-C3 alkyl group (Chi, paragraph [0026]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the structure of Kuo to comprise an L1 structure of -O-, -C(R7)(R8)- or -N(R7)-, wherein R7 is H or an unsubstituted C1-C3 alkyl group between the A1 and A2 rings of Kuo, based on the teachings of Chi that the bond between the A1 and A2 rings may be either a direct bond (i.e. b=0, as in Kuo), or to have an L1 structure of -O-, -C(R7)(R8)- or -N(R7)-, wherein R7 is H or an unsubstituted C1-C3 alkyl group.
Modifying the compound of Kuo to comprise the L1 structure taught by Chi, between the A1 and A2 rings of Kuo, teaches the limitations of Claim 1, wherein L1 is -O-, -C(R7)(R8)- or -N(R7)-, wherein R7 is H or an unsubstituted C1-C3 alkyl group, as taught by Chi.
Modifying the compound of Kuo to comprise the L1 structure taught by Chi, between the A1 and A2 rings of Kuo, teaches the limitations of Claim 1, wherein n1 is 1, because Chi teaches that b is 1 (paragraph [0026])
It is noted that L2 is not required in Claim 1, because n2 is allowed to be 0 in Claim 1. Modified Kuo teaches that n2 is 0. 
Modifying the compound of Kuo to comprise the L1 structure taught by Chi, between the A1 and A2 rings of Kuo, teaches the limitations of Claim 6, wherein n1 is 1 and n2 is 0.
Modifying the compound of Kuo to comprise the L1 structure taught by Chi, between the A1 and A2 rings of Kuo, teaches the limitations of Claim 7, wherein n1 is 1 and n2 is 0, and L1 is (which corresponds to “B” of Chi) is -O-, -C(R7)(R8)- or -N(R7)-, which corresponds to L1 being -O-, -C(R7)(R8)- or -N(R7)-, wherein R7 and R8 are H or an unsubstituted C1-C3 alkyl group.
In reference to Claim 2, Kuo teaches that the group A1 is A1-1, wherein X11 is C(R11), wherein R11 is hydrogen, wherein X12 is C(R12), wherein R12 is a substituted C1 alkyl group, wherein X13 is N. This structure is reproduced below.

    PNG
    media_image5.png
    481
    670
    media_image5.png
    Greyscale

In reference to Claims 3 and 4, Kuo teaches that A3 is 2-1(1), wherein X21 is C(R21), X22 is C(R22), X23 is C(R23), X24 is C(R24), and wherein R21 is H, R22 is a substituted C1 alkyl group, R23 is H, and R24 is joined with a substituent on its adjacent carbon to form a substituted C6 carbocyclic group.
This further teaches the limitations of Claim 4, wherein ring A3 is represented by Formula 2-1(1). 
Kuo teaches that A4 is 2-1(26), wherein Z21 and Z22 are N, X21 is C(R21), wherein R21 is H, X22 is C(R22), wherein R22 is H, and R30 is an unsubstituted C1 alkyl group.
This further teaches the limitations of Claim 4, wherein ring A4 is represented by Formula 2-1(26). 
Kuo teaches that A6 is 2-1(26), wherein Z21 and Z22 are N, X21 is C(R21), wherein R21 is H, X22 is C(R22), wherein R22 is H, and R30 is an unsubstituted C1 alkyl group.
This further teaches the limitations of Claim 4, wherein ring A6 is represented by Formula 2-1(26). 
Kuo teaches that A2 is 2-2(1), wherein Y15 is N, X22 is C(R22), wherein R22 is H, X23 is C(R23), wherein R23 is an unsubstituted C4 alkyl group, and X24 is C(R24), wherein R24 is H.
This further teaches the limitations of Claim 4, wherein ring A2 is represented by Formula 2-2(1). 
Kuo teaches that A5 is 2-2(1), wherein Y15 is C, X22 is C(R22), wherein R22 is H, X23 is C(R23), wherein R23 is a substituted C1 alkyl group, and X24 is C(R24), wherein R24 is H.
This further teaches the limitations of Claim 4, wherein ring A5 is represented by Formula 2-2(1). 
All of these structures are indicated in the inset below.

    PNG
    media_image6.png
    471
    780
    media_image6.png
    Greyscale

In reference to Claim 5, Kuo teaches that Y1 and Y2 are each N, and Y3 is C, as shown in the inset below. It is the Examiner’s position that, because modified Kuo teaches the structural limitations of Claim 5, Kuo further teaches that a bond between Y1 and M is a covalent bond, a bond between Y2 and M is a coordinate bond, and a bond between Y3 and M is a covalent bond.

    PNG
    media_image7.png
    452
    670
    media_image7.png
    Greyscale

	
In reference to Claim 8, Kuo teaches that LA in Formula 1 is a group represented by Formula 1C, as shown in the inset below.

    PNG
    media_image8.png
    439
    670
    media_image8.png
    Greyscale

This disclosure teaches the limitations of Claim 8, wherein, in Formula 1C, A1, A2, Y1-Y3, L1, n1, R1, R2, and b2 are each as described in Claim 1 (refer to Claim 1 above).
This disclosure teaches the limitations of Claim 8, wherein, in Formula 1C, X31 is C(R31), wherein R31 is H, X32 is C(R32), wherein R32 is a substituted C1 alkyl group, X33 is C(R33), wherein R33 is H, X34 is C(R34), wherein R34 is H, X35 is C(R35), wherein R35 is a substituted C1 alkyl group, X36 is C(R36), wherein R36 is H, and X37 is C(R37), wherein R37 is H.
In reference to Claim 9, the compound of modified Kuo as applied to Claim 1 above further teaches that, in Formula 1B, both Y4 and Y6 are each C, as shown in the inset below. It is the Examiner’s position that, because modified Kuo teaches the structural limitations of Claim 9, modified Kuo further teaches that a bond between Y4 and M and a bond between Y6 and M are each a coordinate bond.

    PNG
    media_image9.png
    452
    670
    media_image9.png
    Greyscale

In reference to Claims 10-11, Kuo teaches that LB in Formula 1 is a group represented by Formula 1B-11, as shown in the inset below.

    PNG
    media_image10.png
    479
    670
    media_image10.png
    Greyscale

This disclosure teaches the limitations of Claim 10, wherein Y5, A5, and b5 are defined as in Claim 1 (see the rejection of Claim 1 above).
This disclosure teaches the limitations of Claim 10, wherein Z41 to Z44 are each N.
This disclosure teaches the limitations of Claim 11, wherein Z41 to Z44 are each N.
This disclosure teaches the limitations of Claim 10, wherein X41 is C(R41), wherein R41 is H, wherein X42 is C(R42), wherein R42 is H, X43 is C(R43), wherein R43 is H, and X44 is C(R44), wherein R44 is H.
In reference to Claim 12, modified Kuo as applied to Claim 1 teaches the limitations of Claim 12, wherein at least one of R1 is C1 alkyl group with at least one F, at least one of R5 is a C1 alkyl group with at least one F, and at least one R3 is a C1 alkyl group with at least one F.
In reference to Claim 13, modified Kuo as applied to Claim 1 does not teach any of the structures recited in Claim 13.
However, modified Kuo teaches that one of several structures suitable for L1 is -O-, as described in the rejection of Claim 1 above. Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have selected L to be -O-, because modified Kuo teaches that this is one of several structures suitable for L.
This disclosure results in the following structure:

    PNG
    media_image11.png
    369
    469
    media_image11.png
    Greyscale

This structure teaches all the limitations of compound 13 of Claim 13, except that the structure of modified Kuo (as indicated in the inset above) comprises a t-butyl group in the indicated position, where compound 13 has a hydrogen group in the corresponding position.
	To solve the same problem of providing Ir complexes with asymmetric tridentate ligands, wherein the Ir complexes are suitable for use in OLEDs, Chi teaches an organometallic complex similar to that of Kuo (Chi, general Formula 1b, paragraphs [0039]-[0040]). This structure is reproduced below, with analogous ring structures to those of Kuo indicated.

    PNG
    media_image1.png
    482
    614
    media_image1.png
    Greyscale

Chi teaches that suitable substituents for the A2 ring (which corresponds to the t-butyl substituted pyridine ring of modified Kuo, shown above) include C4 alkyl groups (as in Kuo) and hydrogen (Chi, paragraph [0026])
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the compound of modified Kuo as applied to Claim 1 to replace the t-butyl “R2” group of the structure of modified Kuo with hydrogen, based on the teachings of Chi that both C4 alkyl and hydrogen groups are both suitable substituents for an equivalent ring in a tridentate ligand for an Ir complex.
Based on the disclosure of Chi, one of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in replacing the t-butyl “R2” group of modified Kuo with hydrogen.
 Replacing the t-butyl “R2” group of modified Kuo with hydrogen teaches the limitations of Claim 13, wherein the organometallic compound is compound 13.

In reference to Claims 14-16 and 19-20, Kuo teaches an organic light-emitting device having the structure ITO/MoO3 (1 nm)/TCTA (30 nm)/mCP (10 nm)/DPEPO: Ir(III) emitters at 10 wt% (35 nm)/3TPYMB (50 nm)/LiF (1 nm)/Al (120 nm) (column 1, paragraph 2, page 1800846-4).
The device of Kuo comprises a first electrode, corresponding to the ITO anode, a second electrode facing the first electrode, corresponding to the Al cathode, and an organic layer (corresponding to the TCTA (30 nm)/mCP (10 nm)/DPEPO: Ir(III) emitters at 10 wt% (35 nm)/3TPYMB (50 nm) layer) between the first electrode and the second electrode and comprising an emission layer (corresponding to the “DPEPO: Ir(III) emitters at 10 wt% (35 nm)” layer).
Because modified Kuo as applied to Claim 1 teaches the Ir emitter of Claim 1, modified Kuo teaches that the device of his invention comprises the emitter of Claim 1.
This disclosure further teaches the limitations of Claim 15, wherein the organic layer comprises the organometallic compound/Ir emitter.
This disclosure further teaches the limitations of Claim 16, wherein the emission layer comprises the organometallic compound/Ir emitter.
This disclosure further teaches the limitations of Claim 17, wherein the emission layer further comprises a host, corresponding to DPEPO.
This disclosure further teaches the limitations of Claim 17, wherein an amount of the organometallic compound/Ir emitter in the emission layer is in a range of about 0.01 parts by weight to about 30 parts by weight, based on 100 parts by weight of the emission layer, because Kuo teaches that the organometallic compound is incorporated at 10 wt% into the emission layer.
This disclosure further teaches the limitations of Claim 19, wherein the first electrode (ITO) is an anode and the second electrode (Al) is a cathode.
This disclosure further teaches the limitations of Claim 19, wherein the organic layer further comprises a hole transport region (corresponding to the TCTA (30 nm)/mCP (10 nm) layer) between the first electrode and the emission layer, and an electron transport region (corresponding to the 3TPYMB (50 nm) layer) between the emission layer and the second electrode.
This disclosure further teaches the limitations of Claim 19, wherein the hole transport region comprises a hole transporting material, corresponding to either/both of TCTA and mCP.
This disclosure further teaches the limitations of Claim 19, wherein the electron transport region comprises an electron transport layer, corresponding to 3TPYMB.
This disclosure further teaches the limitations of Claim 20, wherein the hole transport region comprises a p-dopant having a lowest unoccupied molecular orbital (LUMO energy level of -3.5 eV or less), corresponding to the layer of molybdenum oxide (MoO3) within the hole transport region of the device.
Paragraph [0232] of the instant specification recognizes molybdenum oxide as a p-type dopant that meets this limitation.
In reference to Claim 18, Kuo teaches that the Cz-2 material of his invention has a peak emission of between 450-500 nm (Fig. 1). Therefore, there is reasonable basis to conclude that the emission of the device of modified Kuo has a peak emission between 450-500 nm, as well.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 302-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/             Primary Examiner, Art Unit 1721